Case 1:20-cv-01011-VJW Document 8 Filed 03/25/21 Page 1 of 2

Sn the Gnited States Court of Federal Claims

No, 20-1011C
(Filed March 25, 2021)
NOT FOR PUBLICATION

we oe we we we Re OR RK Oe RK ew ke ew ke RK wk ke

DAVID B. NOLAN, SR.,
Plaintiff,
Vv.
THE UNITED STATES,

Defendant.

i a ee

wk ek eke Ke OK Re Ke eK eR we KK Re Ke Re ee OK OK

ORDER

On August 10, 2020, plaintiff, David B. Nolan, filed a complaint in this court,
seeking sick and annual leave dating from July of 1979, challenging the
appointment of certain Merit Systems Protection Board (MSPB) judges, and
requesting an investigation into certain parties for their alleged involvement in the
assassination of President Kennedy. Compl. at 1-2. The government timely filed a
motion to dismiss the complaint for lack of subject-matter jurisdiction, pursuant to
Rule 12(b)(1) of the Rules of the United States Court of Federal Claims (RCFC).
Def.’s Mot. to Dismiss (Def.’s Mot.). The government contends that Mr. Nolan’s
claims for sick and annual leave are precluded by the Civil Service Reform Act, 5
U.S.C. §§ 1201-1206, which vests the MSPB with exclusive jurisdiction over covered
employees. Def.’s Mot. at 1-2. In the alternative, defendant contends that
plaintiff's pay claims are time-barred as they accrued more than six years prior to
the filing of the complaint. Def.’s Mot. at 2 (citing 28 U.S.C § 2501). Regarding Mr.
Nolan’s remaining claims, defendant contends they fail because none relies upon a
money-mandating statute to provide a basis for our court’s jurisdiction. Def.’s Mot.
at 1-3.

Plaintiff failed to file a timely (or any) response to the motion to dismiss. On
February 10, 2021, the Court, in light of plaintiffs pro se status, issued an order
reminding Mr. Nolan of his need to respond to the motion and ordering him to do so
by March 3, 2021. Again, no response was received. Accordingly, the complaint is

 

 
Case 1:20-cv-01011-VJW Document 8 Filed 03/25/21 Page 2 of 2

DISMISSED without prejudice pursuant to RCFC 41(b) for Mr. Nolan’s failure to
prosecute this matter. The government’s motion to dismiss the case is DENIED-

AS-MOOT. The Clerk shall close the case.

bat le

Vv . WOLS
Senior Judge

ITIS SO ORDERED.
